Opinion issued April 22, 2014.




                                           In The

                                  Court of Appeals
                                          For The

                             First District of Texas
                               ————————————
                                  NO. 01-13-00827-CV
                               ———————————
                        IN RE AMY L. HARBOUR, Relator



             Original Proceeding on Petition for Writ of Mandamus



                             MEMORANDUM OPINION

      Relator, Amy L. Harbour, has filed a petition for writ of mandamus

contending that respondent, the Honorable Denise Pratt, abused her discretion in

signing additional temporary orders in relator’s suit affecting the parent-child

relationship in which she seeks modification of an out-of-state order.1



1
      The petition identifies the underlying case as In the Interest E.C.C. and S.G.C., Children,
      Cause No. 2012-10470, in the 311th District Court of Harris County. Respondent, the
        We deny the petition for writ of mandamus and deny real party in interest

Sean Cameron’s request for sanctions. We dismiss any other pending motions as

moot.



                                    PER CURIAM


Panel consists of Justices Jennings, Sharp, and Higley.




        Honorable Denise Pratt, no longer holds the office of presiding judge of the 311th
        District Court.


                                            2